Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
2. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant’s current abstract exceeds the 150 word limit.

Claim Objections
3. Claim 15 is objected to because of the following informalities:  On page 69 line 16, claim 15 line 3, delete “at least a”.  Appropriate correction is required.
Claims 2, 7, 8 and 9 are objected to because of the following informalities:  On page 66 line 3, the preamble of claim 1 reads “A rotor for an electrical machine”.  For claim 2, on page 66 line 19, the preamble reads “The rotor hub”.  Claims 7, 8 and 9, starting on page 67 line 13 all have the preamble beginning with “The rotor”.  The preambles of the listed claims are inconsistent with the preamble of claim 1.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1-2, 7-8, 10 12-13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US 10122227 B1).
With respect to claim 1, Long discloses a rotor hub comprising a multi-faceted surface extending along a perimeter of the rotor hub (Long Figure 7A & 7B below, noting the rotor hub and number of facets which magnet 702 reside), 

    PNG
    media_image1.png
    347
    465
    media_image1.png
    Greyscale

Long Figure 7A
wherein each facet of the multi-faceted surface has a substantially planar surface (Long Figure 7B, planar surface in contact with magnet 702, marked below); 

    PNG
    media_image2.png
    212
    256
    media_image2.png
    Greyscale

Long Figure 7B
a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface, (Col. 6 line 9 “rotor 700 includes a plurality of rectangular magnets 702 arranged as a Halbach array, each magnet being fixed in a position at which a longitudinal axis”) wherein each individual permanent magnet assembly of the plurality of permanent magnet assemblies is coupled to the substantially planar surface of a corresponding facet: (See Figure above, magnets 702 are coupled to the surface) and comprises a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which a particular permanent magnet assembly comprising the first permanent magnet is coupled (See Long Figure 2 below, multiple magnets in magnet assembly 112 have poles in the orthogonal direction), and at least a second permanent magnet and/or second permanent magnet pole segment of the particular permanent magnet assembly polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular 


    PNG
    media_image3.png
    291
    281
    media_image3.png
    Greyscale

Long Figure 2
With respect to claim 2, Long discloses the particular permanent magnet assembly has an approximately rectangular prism shape. (Col. 6 line 9 “rectangular magnets 702 arranged as a Halbach array,”).
With respect to claim 7, Long discloses the particular permanent magnet assembly comprises an approximately flat planar surface affixed to the corresponding facet of the multi-faceted surface. (Col. 5 line 53 “The retainer ring and/or magnet guide 600 further includes a plurality of slots 604 having a shape and dimension to receive a rectangular or other oblong magnet oriented at a skew angle to a rotational axis of the skewed Halbach array rotor (e.g., a central axis of the retainer ring and/or magnet guide 600. Each slot 604 has an associated stop 606 that prevents a magnet slid into a slot 604,” and Figure 7B, magnets are rectangular).

With respect to claim 10, Long discloses a magnet retention sleeve disposed around outer edges of the plurality of permanent magnet assemblies (Col 5. Line 41 “. In some embodiments, retainer ring and/or magnet guide 600 may be used together with an assembly fixture or tool, such as assembly fixture 500 of FIG. 5, to manufacture a skewed Halbach array rotor as disclosed herein”).
With respect to claim 12 Long discloses a stator (Col. 2 line 48 “motor 100 includes a stator comprising an iron core 102 with windings 104 wound around the iron core 102”); a rotor hub comprising a multi-faceted surface extending along a perimeter of the rotor hub (Long Figure 7A & 7B above, noting the rotor hub and number of facets which magnet 702 reside), wherein each facet of the multi-faceted surface has a substantially planar surface (Long Figure 7B, planar surface in contact with magnet 702, marked above); a plurality of permanent magnet assemblies disposed circumferentially around the multi-faceted surface (Long Figure 7B, planar surface in contact with magnet 702, marked above), wherein each individual permanent magnet assembly of the plurality of permanent magnet assemblies is coupled to the substantially planar surface of a corresponding facet (Col. 6 line 9 “rotor 700 includes a plurality of rectangular magnets 702 arranged as a Halbach array, each magnet being fixed in a position at which a longitudinal axis”) and comprises: a first permanent magnet polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which to which a particular permanent magnet assembly comprising the first permanent magnet is coupled (see Long Figure 2 marked above), and at least a second permanent magnet and/or second magnet pole segment of the particular permanent magnet assembly polarized in a direction substantially parallel to the planar surface of the corresponding facet to which to which the particular permanent magnet assembly is coupled (see Long Figure 2 marked above).

With respect to claim 16, Long discloses a magnet retention sleeve disposed around outer edges of the plurality of permanent magnet assemblies (Col 5. Line 41 “. In some embodiments, retainer ring and/or magnet guide 600 may be used together with an assembly fixture or tool, such as assembly fixture 500 of FIG. 5, to manufacture a skewed Halbach array rotor as disclosed herein”).
With respect to claim 17, Long discloses A rotor hub for a rotor of an electrical machine, comprising: a multi-faceted surface extending along a perimeter of the rotor hub (Long Figure 7A & 7B above, noting the rotor hub and number of facets which magnet 702 reside), wherein each facet of the multi-faceted surface has a substantially planar surface (Long Figure 7B, planar surface in contact with magnet 702, marked above); wherein a plurality of permanent magnet assemblies are disposed circumferentially around the multi-faceted surface , (Col. 6 line 9 “rotor 700 includes a plurality of rectangular magnets 702 arranged as a Halbach array, each magnet being fixed in a position at which a longitudinal axis”), each individual permanent magnet assembly of the plurality of permanent magnet assemblies being coupled to the substantially planar surface of a corresponding facet (See Figure above, magnets 702 are coupled to the surface) and comprising: a first permanent magnet assembly polarized in a direction substantially orthogonal to the planar surface of the corresponding facet to which to which a particular permanent magnet assembly comprising the first permanent magnet is coupled (see Long Figure 2 marked above), and at least a second permanent magnet and/or second permanent 
With respect to claim 18, Long discloses the particular permanent magnet assembly comprises an approximately flat and planar surface affixed to the corresponding facet of the multi-faceted surface (Col. 5 line 53 “The retainer ring and/or magnet guide 600 further includes a plurality of slots 604 having a shape and dimension to receive a rectangular or other oblong magnet oriented at a skew angle to a rotational axis of the skewed Halbach array rotor (e.g., a central axis of the retainer ring and/or magnet guide 600. Each slot 604 has an associated stop 606 that prevents a magnet slid into a slot 604,” and Figure 7B, magnets are rectangular).
With respect to claim 19, Long discloses comprising a magnet retention sleeve disposed around outer edges of the plurality of permanent magnet assemblies (Col 5. Line 41 “. In some embodiments, retainer ring and/or magnet guide 600 may be used together with an assembly fixture or tool, such as assembly fixture 500 of FIG. 5, to manufacture a skewed Halbach array rotor as disclosed herein”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Yamaguchi et al (US 20100277026 A1), hereinafter “Yamaguchi”.
With respect to claim 3, Long teaches the above listed limitations.

Yamaguchi teaches the multi- faceted surface comprises multiple layers of facets disposed axially along the perimeter of the rotor hub (marked on Yamaguchi Figure 2 below, First and Second Facet Layer).

    PNG
    media_image4.png
    216
    326
    media_image4.png
    Greyscale

Yamaguchi Figure 2
With respect to claim 4, Long teaches the above listed limitations.
Long does not teach “at least one of the multiple layers of facets is rotationally shifted relative to an adjacent layer.”
Yamaguchi teaches at least one of the multiple layers of facets is rotationally shifted relative to an adjacent layer (paragraph 37 “As shown in FIG. 2, the rotor iron cores 31A1 and 31A2 are arranged so as to be displaced by a predetermined angle .theta. in a rotor circumferential direction”.  See Figure 2 above with marked Theta).
With respect to claim 5, Long teaches the above listed limitations.

Yamaguchi teaches the rotor hub comprises a total number of facets disposed on a layer of the multiple layers of facets equal to a total number of poles of the rotor hub. (Yamaguchi paragraph 36 “eight permanent magnets 32A are embedded such that N-poles and S-poles alternate with each other in a rotor circumferential direction. The number of magnetic poles in the rotor 30A is eight.” Noting that the magnets are affixed to faces)
For claims 3-5, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the rotor hub and magnets of Long with the multiple layers, shifted layer and equal number of poles and facets of Yamaguchi in order to reduce the chance of motor lock and to increase the torque of the overall system. 
6. Claims 6, 11, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Taizo et al US 20140084731 A1), hereinafter “Taizo”.
With respect to claim 6, Long teaches the above listed limitations.
Long does not teach “the particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first permanent magnet and the at least a second permanent magnet and/or second magnet pole segment.”
Taizo teaches the particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first permanent magnet and the at least a second permanent magnet and/or second magnet pole segment (paragraph 44 “FIG. 4, reference numeral 15 denotes a non-magnetic material disposed between the main magnet 3 and the auxiliary magnet 4.”).

    PNG
    media_image5.png
    201
    243
    media_image5.png
    Greyscale

Taizo Figure 4
With respect to claim 11, Long teaches the above listed limitations.
Long does not teach “teaches a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length.”
Taizo teaches a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, the first facet having a first chord length and the second facet having a second chord length, the first chord length being different from the second chord length (surfaces of magnets 3 and 4 are of different chord length).
With respect to claim 14, Long teaches the above listed limitations.
Long does not teach “a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet.”
Taizo teaches a plurality of facets of the multi-faceted surface comprise at least a first facet and a second facet, (see marked Figure 4 above) the first facet having a first chord length and the second 
With respect to claim 15, Long teaches the above listed limitations.
Long does not teach “teaches particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first permanent magnet and the at least a at least a second permanent magnet and/or second magnet pole segment.”
Taizo teaches particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first permanent magnet and the at least a at least a second permanent magnet and/or second magnet pole segment. (Taizo paragraph 44 “n FIG. 4, reference numeral 15 denotes a non-magnetic material disposed between the main magnet 3 and the auxiliary magnet 4.”)
With respect to claim 20, Long teaches the above listed limitations.
Long does not teach “the particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first segment and the at least a second segment.”
Taizo teaches the particular permanent magnet assembly comprises a non-magnetic filler material disposed in a gap between the first segment and the at least a second segment (Taizo paragraph 44 “n FIG. 4, reference numeral 15 denotes a non-magnetic material disposed between the main magnet 3 and the auxiliary magnet 4.”).
For claims 6, 11, 14, 15 and 20, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the rotor hub and magnet arrangement in long with the filler material in Taizo in order to generate a more uniform surface. Additionally, modifying the hub with the different length chords of Taizo would allow for increased manipulation of the magnetic field via the use of different size and strength magnets. 
7. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Maslov et al (US 6492756 B1), hereinafter “Maslov”.

Long does not teach “the multi-faceted surface is disposed along an interior perimeter of the rotor hub.”
Maslov the multi-faceted surface is disposed along an interior perimeter of the rotor hub (Col. 8 line 40 “annular rotor backplate 14 and permanent magnets 12 are attached.”).

    PNG
    media_image6.png
    657
    639
    media_image6.png
    Greyscale

Maslov Figure 1 

It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the rotor hub of long to use an internal magnet arrangement in Maslov in order to protect the magnets without the addition of another sleeve. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832